                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                                       ______

KEVIN DEVON BRIGGS,

                      Plaintiff,                    Case No. 2:19-cv-105
v.                                                  Honorable Gordon J. Quist
UNKNOWN WESTCOMB et al.,

                      Defendants.
____________________________/

                                         JUDGMENT

               In accordance with the opinion issued this date:

               IT IS ORDERED that Plaintiff’s § 1983 claims are DISMISSED WITH

PREJUDICE for failure to state a claim pursuant to 28 U.S.C. §§ 1915(e) and 1915A, and 42

U.S.C. § 1997e(c).

               IT IS FURTHER ORDERED that Plaintiff’s claims arising under state law are

DISMISSED WITHOUT PREJUDICE because the Court declines to exercise supplemental

jurisdiction over them.



Dated: July 8, 2019                                         /s/ Gordon J. Quist
                                                           GORDON J. QUIST
                                                     UNITED STATES DISTRICT JUDGE
